Missouri Court of Appeals
                            Southern District


MARCH 24, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33197 & SD33198 (Consolidated)

     Re:   JAMES CONNELL ANTHONY,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

2.   Case No. SD33160

     Re:   JESSE LEE BILYEU, GLENNA JEAN
           BILYEU, MARTIN T. CRIDER, JERRY
           L. CRIDER, and AMBER VEASMAN,
           Plaintiffs-Appellants,
           and
           JASON VEASMAN,
           Plaintiff,
           v.
           JERRY E. VAILL and BETTY J.
           VAILL,
           Defendants-Respondents.